Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 16, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156616                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder
            Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 156616
                                                                    COA: 338877
                                                                    Berrien CC: 2015-005091-FH
  JOHN ANTONYA MOSS,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2017
  order of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether adoptive siblings are related by blood or affinity. The brief
  shall address whether the proper definition of “affinity” is that found in Bliss v Caille
  Bros Co, 149 Mich. 601 (1907), or People v Armstrong, 212 Mich. App. 121 (1995). In
  addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 16, 2018
         d0509p
                                                                               Clerk